DETAILED ACTION
Continuation
This application is a continuation application of U.S. Application No. 13/018,225 filed on 31 January 2011, now U.S. Patent 10,339,541 and continuation-in-part of U.S. Application No. 12/859,675 filed on 8 August 2010 (jointly, “Parent Application(s)”). See MPEP §201.07.  In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application(s).  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application(s) are now considered cited or ‘of record’ in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2021 has been entered.

Status
This Office Action is in response to the communication filed on 12 August 2021. No claims have been cancelled, claims 1-2, 4-10, and 15-20 have been amended, and no new claims have been added. Therefore, claims 1-20 are pending and 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
The Examiner withdraws the § 112 rejections based on the breadth indicated by Applicant’s arguments.
Applicant’s amendment does not overcome the prior art rejection(s) under 35 USC §§ 102 or 103; therefore the Examiner maintains the rejection(s) as below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Priority
Applicant’s claim for the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 61/235,277, filed on 19 August 2009, and U.S. Provisional Application No. 61/299,855, filed on 29 January 2010, via the Parent Application(s), is acknowledged.


Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification; however, it appears the numbering also coincides with the submitted specification.

The Examiner notes withdrawing the 112 rejections for written support and indefiniteness since the term “manage” is a VERY broad term that apparently (per Applicant) encompasses any activity such as scheduling, formatting, and/or publishing (i.e., posting to be published) a message on any social media system (see Applicant’s 14 January 2021 Remarks at 15-16, referencing ¶¶ 0055 and 0058). By arguing (i.e., admitting) that “to manage” is referring to any these activities – including any ONE of the activities, and since Applicant ¶ 0146 indicates the “[m]ethod steps according to the claimed invention can be performed by a programmable processor executing a program of instructions to perform functions of the claimed invention by operating based on input data, and by generating output data” where the “[p]rocessors may include general and special purpose microprocessors”, the claim is to any person or entity using a general purpose microprocessor or processor to post messages on social media.
A person/entity posting to social media is a) independent of the social media system, and would be – per Applicant’s argument – b) managing interactions. The Examiner notes that the same person/entity may also recall/retrieve the rules, assess the rules, and comply with the rules by adjusting a message to comply 
Any traversal of this interpretation will likely, or appears to necessarily, require further rejection under § 112, and is therefore any traversal is required to be made at the next Applicant response.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Please see the following Subject Matter Eligibility (“SME”) analysis.

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-18), non-transitory machine-readable media (claim 19), and system (claim 

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method comprising: receiving, by an electronic social media relationship management (SRM) system, a message comprising media content to publish on a first social media system and a second social media system, wherein the content includes at least one of: video content, audio content, and graphic image content; wherein the first social media system and the second social media system have one or more associated message rules, wherein the electronic SRM system (a) operates independently of the first social media system and the second social media system and (b) is configured to manage interactions with the first social media system and the second social media system according to the one or more message rules associated with the first social media system and the second social media system; retrieving, by the electronic SRM system, one or more of the message rules associated with the first social media system and the second social media system; assessing, by the electronic SRM system, the media content according to the one or more retrieved message rules associated with the first social media system and the second social media system; based on the assessing: determining, by the electronic SRM system, that the first social media system does not support the media content; determining, by the electronic SRM system, that the second social media system does support the media content; based on determining that the first social media system does not support the media content: generating, by the electronic SRM system, a new web page comprising the media content; generating based on the message, by the electronic SRM system, a first formatted message in which the media content in the message is replaced with a uniform resource locator (URL) of the new web page; based on determining that the second social media system does support the media content: generating, by the electronic SRM system, a second formatted message including the media content in the message; transmitting the first formatted message to the first social media system for display to a first social media system member, transmitting the second formatted message to the second social media system for display to a second social media system member; and receiving, by the electronic SRM system, a response from the first social media system corresponding to an interaction by the first social media system member with the first formatted message to select the URL, wherein selection of the URL results in display of the media content on the new web page, wherein the method is performed by at least one device including a hardware processor.
Independent claim 19 is to the same invention, but is directed to one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause the same or similar activities to be performed as at claim 1 above, and independent claim 20 is also to the same invention, but directed to a system comprising: at least one device including a hardware processor; the system being configured to perform operations comprising the same or similar activities as at claim 1 above.
The dependent claims (claims 2-18) merely indicate managing interactions with a plurality of social media systems according to their respective rules (which is strictly 
The claim elements may be summarized as the idea of transmitting messages to social media systems (SMSs) formatted in conformance with their respectively mandated rules; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the following grouping(s) of subject matter:
Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; and/or managing personal behavior or relationships between people such as social activities, …); and
Mental processes (e.g., concepts performed in the human mind such as observation, evaluation, judgment, and/or opinion).
Applicant literally admits at the Background (see at least Applicant ¶¶ 0003-0006) that people are were currently (at the time of invention), and are capable of, transmitting/posting messages to social media systems in conformance with respective mandated rules. This indicates that the claimed subject matter is within at least certain methods of organizing human activity; and since the conforming of messages to the rules as indicated may be performed mentally (and/or by use of, e.g., pen and paper), the claims further also appear to reasonably be considered as within the mental processes grouping also.  Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are performance by a management system and/or a system (of a “social media system”), the indication of a new web page, a uniform resource locator (URL) of the new web page, selection of the URL results in display of the media content on the new web page, wherein the method is performed by at least one device including a hardware processor (at claim 1), one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors performing the activities/operations (at claim 19), and/or a system comprising: at least one device including a hardware processor; the system being configured to perform operations as at the other independent claim(s) (claim 20).
These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful 
To any extent that the “system” indicates a computer (rather than, e.g., a company, entity, or process – like a “system” for playing blackjack), as indicated at claim 1 – “the method is performed by at least one device including a hardware processor” – the claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.
The claims are merely indicating “Adding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” (MPEP § 2106.05(I)(A). The Examiner further notes that the following indicate

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above are merely applying the idea via use of a computer or in a computer-implementation environment.
To any extent that the use of URLs and/or short URLs is considered additional, the Examiner notes that Applicant describes this as being or encompassing “using a `Meta Refresh` technology” (Applicant ¶ 0066) as known technology or use of Alice Corp.” (MPEP § 2106.05(I)(A). The Examiner further notes (as included in Parent Application 13/018,225) that the following indicate a plethora of various short URL services available before the time of invention to provide the URL usage:
Sullivan, Danny, Analysis: Which URL Shortening Service Should You Use?, dated 4 April 2009, downloaded 4 July 2016 from https://web.archive.Org/web/20090405074950/http://searchengineland.com/analysis-which-url-shortening-service-should-you-use-17204 (two copies being provided – one with the Archive.org header indicating the date of availability and one without the header for readability),
20 Really Short URL Shorteners, by Webmasterish, dated 4 March 2009, downloaded from http://singlefunction.com/10-really-short-url-shorteners/ on 4 July 2016,
Purdy, Kevin, Make Your Own URL Shortening Service, dated 14 August 2009, downloaded from http://lifehacker.com/5335216/make-your-own-url-shortening-service on 4 July 2016, and
ShortURL.com screenshot, indicating “Free Short URLs since 1999”, downloaded from http://www.shorturl.com/ on 4 July 2016.

There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims only limit the application of the idea; therefore, they are considered encompassed by the application of the abstract idea and not as adding significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 5, and 7-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarukkai et al. (U.S. Patent Application Publication No. 2009/0017804) in view of Applicant’s Admitted Prior Art (hereinafter, “AAPA”), e.g., Applicant ¶¶ 0003-0007, especially 0003-0005.

Claim 1: Sarukkai discloses a method comprising:
receiving, by an electronic social relationship management (SRM) system, a message comprising media content to publish on a first social media system and a second social media system (see Sarukkai at least, e.g., ¶¶ 0020-0023, 0026, mobile network operators (MNOs) delivering SMS (short message service), MMS, EMS, etc. messages – the service provider 130 being the electronic SRM system, the network(s) operated by the mobile network operators being the social media system(s), see Sarukkai at 0023, see also Figs. 1 and 2, items 115A and 115B-115N; citation by number only hereinafter. To be clear – the service provider as management system is paid by the advertisers to display their advertisements at Sarukkai 0020-0021, these advertisements may be distributed to various MNOs for 
wherein the first social media system and the second social media system have one or more associated message rules (0070, “[a] short link may be necessary to comply with the space requirements of the mobile message”, 0094, “data may also include the length of the message, and/or the number of characters available for an advertisement”),
wherein the electronic SRM system (a) operates independently of the first social media system and the second social media system (0020-0023, 0026) and (b) is configured to manage interactions with the first social media system and the second social media system according to the one or more message rules associated with the first social media system and the second social media system (0020, advertisement campaign management system, 0020-0026, as indicating sending, delivery, tracking, etc. of advertisements);
retrieving, by the electronic SRM system, one or more of the message rules associated with the first social media system and the second social media system (0070, “[a] short link may be necessary to comply with the space requirements of the 
assessing, by the electronic SRM system, the media content according to the one or more retrieved message rules associated with the first social media system and the second social media system (0070, “[a] short link may be necessary to comply with the space requirements of the mobile message”, 0094, “data may also include the length of the message, and/or the number of characters available for an advertisement”);
based on the assessing:
determining, by the electronic SRM system, that the first social media system does not support the media content (0070, “[a] short link may be necessary to comply with the space requirements of the mobile message”, 0094, “data may also include the length of the message, and/or the number of characters available for an advertisement”);
determining, by the electronic SRM system, that the second social media system does support the media content (0066, “mobile message ad delivery layer 330 may also determine the maximum length the advertisement may be to comply with the space restrictions of mobile messaging”, 0072, MNO A server communicates entire message, 0088, “mobile message may be limited to a fixed number of characters. Thus, the service provider 130 may only retrieve advertisements that meet the space limitations of the mobile message”);

generating, by the electronic SRM system, a new web page comprising the media content (0032, “the service provider 130 may dynamically create a ‘WAP ad.’ The ‘WAP ad’ may be an offer landing page containing the phone number of the advertiser and/or the logo of the advertiser. When a user AA 120AA clicks on the advertisement of the revenue generator A 110A who does not have a mobile site, the user AA 120AA may be taken to a page showing the phone number and/or logo of the revenue generator A 110A”, 0070, “[a] short link may be necessary to comply with the space requirements of the mobile message”, 0088, “replace the URL of the advertiser associated with an advertisement with a shortened URL”);
generating based on the message, by the electronic SRM system, a first formatted message in which the media content in the message is replaced with a uniform resource locator (URL) of the new web page (0032, “the service provider 130 may dynamically create a ‘WAP ad.’ The ‘WAP ad’ may be an offer landing page containing the phone number of the advertiser and/or the logo of the advertiser. When a user AA 120AA clicks on the advertisement of the revenue generator A 110A who does not have a mobile site, the user AA 120AA may be taken to a page showing the phone number and/or logo of the revenue generator A 110A”, 0070, “[a] short link may be necessary to comply with the space requirements of the mobile message”);
based on determining that the second social media system does support the media content:

transmitting the first formatted message to the first social media system for display to a first social media system member,
transmitting the second formatted message to the second social media system for display to a second social media system member (0066, “mobile message ad delivery layer 330 may also determine the maximum length the advertisement may be to comply with the space restrictions of mobile messaging”, 0072, MNO A server communicates entire message, 0088, “mobile message may be limited to a fixed number of characters. Thus, the service provider 130 may only retrieve advertisements that meet the space limitations of the mobile message”); and
receiving, by the electronic SRM system, a response from the first social media system corresponding to an interaction by the first social media system member with the first formatted message to select the URL, wherein selection of the URL results in display of the media content on the new web page (0025, tracking “factors [that] may include impressions, click throughs, conversions, and/or generally any metric relating to the advertisement and/or the behavior of the users”, 0032, “the service 
wherein the method is performed by at least one device including a hardware processor (0004, 0053).
Sarukkai, however, may be interpreted as not explicitly disclosing wherein the media content includes at least one of: video content, audio content, and graphic image content. Where Sarukkai indicates that “a device connected to a network 235 may communicate voice, video, audio, images or any other data over the network”, AAPA teaches that 
social media websites or portals, such as Facebook®, Twitter®, LinkedIn®, MySpace®, Buzz® … not only provide a platform for individual users to interact, but also present organizations, groups, and communities with potential marketing tools, such as Facebook. ® pages, or Twitter® handles relating to their products or services, enabling marketers to interact with followers, fans, employees, or consumers/members. Marketers can post messages or advertisements on these social media systems as a way to advertise outside of traditional marketing channels. Members, in turn, can respond by clicking on embedded URLs (uniform resource locators), replying to the messages, starting posts based on the messages, or performing other site-specific functions. Further, marketers can embed an organization-specific or campaign-specific URL (webpage address) within the messages, driving users and web traffic to a separate web site.
(Applicant ¶ 0003), and 

(Applicant ¶ 0005)
This indicates that Applicant understands and admits that posting on first and second social media systems is known or common (as may be performed by organizations, groups, and communities) so as to interact with at least consumers and/or members, that URL insertion is also known such that selecting the URL helps drive users and web traffic to a site with a message, and the conventional media placed includes video, audio, and graphic image content. Therefore, the Examiner understands and finds that placing one of video, audio, or graphic item content on social media systems is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to drive or expose users and traffic to a message.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the advertising of Sarukkai with the content of AAPA in order to place one of video, audio, or graphic item content on social media systems so as to drive or expose users and traffic to a message.
The rationale for combining in this manner is that placing one of video, audio, or graphic item content on social media systems is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to drive or expose users and traffic to a message as explained above.

Claim 2: Sarukkai in view of AAPA discloses the method of claim 1, wherein the electronic SRM system is configured to manage interactions with a plurality of social media systems according to a plurality of message rules associated, respectively, with the plurality of social media systems (Sarukkai at 0020-0026, Figs. 1-2, as indicating multiple MNOs with multiple networks, and delivery to multiple users). 

Claim 3: Sarukkai in view of AAPA discloses the method of claim 2, wherein at least one social media system in the plurality of social media systems supports the media content (Sarukkai at 0069, advertisement provided and stored, and all of title and description used, 0070, short link not required for space, delivery layer communicates advertisement to intended recipient; the Examiner notes that the claim limitations herein are considered to be descriptive material that may be granted little if any weight since the parent claim(s) indicates that the social media system must “determin[e] … that the social media system does not support the media content” and whether some other social media system supports the content in no manner limits the method and activities performed when a/the social media system does not support the media content). 

Claim 5: Sarukkai in view of AAPA discloses the method of claim 1, wherein the first formatted message comprises a metadata file including instructions to retrieve the media content (Sarukkai at 0031, revenue generator account that maintains campaigns including keywords, category, etc.). 

Claim 7: Sarukkai in view of AAPA discloses the method of claim 1, wherein the first formatted message comprises a starter image, wherein the selection of the URL by a user of the first social media system comprises an interaction with the starter image (Sarukkai at 0071, link as starter image). 

Claim 8: Sarukkai in view of AAPA discloses the method of claim 1, wherein the media content comprises pre-stored application media retrieved from a database maintained by the electronic SRM system (Sarukkai at 0031, revenue generator account that maintains campaigns including keywords, category, etc.. 0040, 0042). 

Claim 9: Sarukkai in view of AAPA discloses the method of claim 1, further comprising:
generating, by the electronic SRM system, the second formatted message comprising the media content, wherein generating the second formatted message comprises (Sarukkai at 0066, “mobile message ad delivery layer 330 may also determine the maximum length the advertisement may be to comply with the space restrictions of mobile messaging”, 0072, MNO A server communicates entire message, 0088, “mobile message may be limited to a fixed number of characters. Thus, the service provider 130 may only retrieve advertisements that meet the space limitations of the mobile message”):
retrieving an application media file corresponding to the media content (Sarukkai at 0032, no mobile site URL, but can bid on keyword, therefore WAP ad with link and 
retrieving an application configuration file comprising application media preferences, corresponding to a unique instance of the application media file (Sarukkai at 0032, no mobile site URL, therefore WAP ad with link and landing page are sent, and 0070, short link required to comply with space requirements; where the lookups for URL, keywords, and space requirements indicate an application media file and preferences, and that they correspond to a unique instance). 

Claim 10: Sarukkai in view of AAPA discloses the method of claim 9, further comprising:
storing the application configuration file in a database maintained by the electronic SRM system, for subsequent use by the electronic SRM system (Sarukkai at 0031, revenue generator account that maintains campaigns including keywords, category, etc., 0040, 0042). 

Claim 11: Sarukkai in view of AAPA discloses the method of claim 9, wherein the application configuration file comprises one or more of: extensible markup language (XML) file or hypertext markup language (HTML) (Sarukkai at 0056). 

Claim 12: Sarukkai in view of AAPA discloses the method of claim 9, wherein the application configuration file comprises one or more of:


Claim 13: Sarukkai in view of AAPA discloses the method of claim 9, wherein generating the message further comprises:
retrieving an application module file comprising instructions for enabling display of the media content (Sarukkai at 0087, “put it into a standardized format accepted by the existing client browser based targeting systems of the service provider”); and
applying the application configuration file to the application module file (Sarukkai at 0087, “put it into a standardized format accepted by the existing client browser based targeting systems of the service provider”). 

Claim 14: Sarukkai in view of AAPA discloses the method of claim 13, wherein the instructions of the application module file for enabling display of the media content correspond to a specific application media type (Sarukkai at 0109, auto-dialer or survey/poll, contest from advertiser, but function generated by MNO). 

Claim 15: Sarukkai in view of AAPA discloses the method of claim 1, further comprising:
 system via a user interface associated with the electronic SRM system, a request from a marketer to generate the media content (Sarukkai at 0109, auto-dialer or survey/poll, contest from advertiser, but function generated by MNO); and
generating, by electronic SRM system, the media content responsive to receiving the request (Sarukkai at 0109, auto-dialer or survey/poll, contest from advertiser, but function generated by MNO). 

Claim 16: Sarukkai in view of AAPA discloses the method of claim 1, wherein generating the first formatted message is performed in compliance with a protocol defined by an application programming interface (API) of the first social media system (Sarukkai at 0064-0066, API, 0070, “[a] short link may be necessary to comply with the space requirements of the mobile message” and API, 0094, “data may also include the length of the message, and/or the number of characters available for an advertisement”). 

Claim 17: Sarukkai in view of AAPA discloses the method of claim 1, further comprising:
receiving a response from the first social media system corresponding to the selection of the URL by a user of the first social media system, wherein the response comprises one or more of: information corresponding to application media views, information corresponding to application media clicks, information corresponding to URL clicks, information corresponding to comment posts, social media system 

Claim 18: Sarukkai in view of AAPA discloses the method of claim 1, wherein the message comprises one or more of:
a social media system identifier associated with the first social media system (Sarukkai at 0045, 0088, separate report for each MNO, indicating identification of the MNO);
date information corresponding to one or more display dates for publishing the message on the first social media system;
a message identifier (Sarukkai at 0025, tracking “impressions, click throughs, conversions, and/or generally any metric relating to the advertisement” requires identification of the specific message;
time information corresponding to a specific time for publishing the message on the first social media system (Sarukkai at 0041, “time of the day” for targeting indicating specific time for publishing);
a developer identifier corresponding to a specific developer that generated the media content; or
a schedule for repeat displays of message information (Sarukkai at 0041, “time of the day” for targeting indicating repeat display time for publishing).

Claims 19 and 20 are rejected on the same basis as claim 1 above since Sarukkai discloses one or more non-transitory machine-readable media storing 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarukkai in view of AAPA and in further view of Capiel (U.S. Patent Application Publication No. 2003/0120735).

Claim 4: Sarukkai in view of AAPA discloses the method of claim 2, wherein the electronic SRM system comprises a relational database (Sarukkai at 0061) but does not appear to explicitly disclose in which one or more database tables comprise: a first column identifying the plurality of social media systems; a second column identifying the plurality of message rules; and a plurality of rows associating the first column and the second column for each of the plurality of social media systems. Capiel, though, teaches an email system using three relational databases using columns and rows (Capiel at 0051, Table 1). Therefore, the Examiner understands and finds that storing particular delivery data in columns and rows of a database, including the relational database of Sarukkai, would be the use of known techniques to improve similar devices, methods, and/or products in the same way so as to be able to readily retrieve the data, the Examiner noting that storing systems and rules 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the relational databases of Sarukkai in view of AAPA with the columns and rows of Capiel in order to store particular delivery data in columns and rows of a database, so as to be able to readily retrieve the data.
The rationale for combining in this manner is that storing particular delivery data in columns and rows of a database, including the relational database of Sarukkai, would be the use of known techniques to improve similar devices, methods, and/or products in the same way so as to be able to readily retrieve the data as explained above.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarukkai in view of AAPA and in further view of Hiler (U.S. Patent Application Publication No. 2007/0256033).

Claim 6: Sarukkai in view of AAPA discloses the method of claim 1, but does not appear to explicitly disclose further comprising: filtering one or more interactions by one or more users of the first social media system with the first formatted message, wherein filtering the one or more interactions comprises one or more of: flagging the one or more interactions and removing content supplied by the one or more users. Hiler, though, teaches filtering and flagging content formatted with a link or button to indicate, e.g., malicious, hijacked, spam, or adult content (Hiler at 0031). Therefore, 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the advertising of Sarukkai in view of AAPA with the filtering and flagging Hiler in order to filter and flag interactions for removal of the interaction information so as to be able to more easily remove offensive or unwanted/unwarranted comments.
The rationale for combining in this manner is that filtering and flagging interactions for removal of the interaction information would be the use of known techniques to improve similar devices, methods, and/or products in the same way so as to be able to more easily remove offensive or unwanted/unwarranted comments as explained above.

Response to Arguments
Applicant's arguments filed 12 August 2021 have been fully considered but they are not persuasive.

 Applicant first argues the § 101 rejections (Remarks at 10-16), alleging that streamlined analysis should be applied since it is alleged that the claims do not seek to tie up the described idea (Id. at 11-12). However, the arguments and reasoning merely recite several times that the claims do not seek to tie up the abstract idea Id. at 11-12); however, that is merely part of the abstract idea – that messages formatted to comply with rules are transmitted.
Applicant then alleges the claims are not directed to an abstract idea at Step 2A, Prong 1, including that “The independent claims, including claim 1, are directed to formatting messages to allow users of social media systems to view media content” (Id. at 12). However, this appears to merely be Applicant’s rephrasing of the same abstract idea – Applicant admits at Applicant ¶¶ 0003-0005 that persons have been performing the same basic activities on their own (without automation of the activities by a computer), so the argument does not appear reasonable or believable.
Applicant then alleges that “Claims 1-20 are not directed to organizing commercial or legal transactions … [since] Although embodiments described in the specification include marketing embodiments, the limitations of the claims do not recite any marketing behaviors” (Remarks at 13). However, any basic consideration of this argument would require the Office, the Examiner, and/or any other reviewing entity (e.g., the PTAB and/or District or Federal Circuit courts) to completely ignore the light of the specification. At least MPEP §§ 608.01(o), 2103(I)(C), and especially 2111 indicate that the claims must be interpreted in light of the specification. Endemic throughout the specification is the concept that the messages being sent are advertising and marketing messages (see, e.g., Applicant ¶¶ 0003-0004, 0006, 0010, 0047-0048, 0051, 0054-0055, etc.). Applicant’s specification even specifically the term ‘messages’ refers to postings, advertisements, or other content published on a social media system” (Applicant ¶ 0048, emphasis added). The ramifications of this argument (in and of itself) appear serious, and the Examiner is therefore interpreting this as merely advocacy (rather than Applicant intentionally lying to a tribunal, disavowing their specification, or that Applicant is unaware or unconcerned regarding what the specification indicates as the appropriate scope of the terminology and claim interpretation). Therefore, the argument is considered unpersuasive.
Applicant then argues that the claims are not directed to a mental process (Remarks at 13-14) since an “an electronic relationship management system (RMS)” [sic – the claims indicate “an electronic social relationship management (SRM) system”) is used for the process activity and it is alleged that “Such a process cannot be performed in the human mind” (Id. at 13). However, merely applying an idea via computer does not mean that the activities performed are not an abstract idea, nor that they cannot be performed by a human – Applicant’s specification specifically indicates that humans have been posting on multiple social media systems, and formatting messages to comply with the respective rules of those systems, and those persons have apparently been doing so through mental processes and/or the simple use of pen and paper. Therefore, regardless of the claimed indication of merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception” that MPEP § 2106.05(I)(A) indicates to be insignificant activity, the activities do appear possible to perform mentally.

Applicant then argues that the claims are rooted in technology, and as such, amount to significantly more (Remarks at 15-16). However, even if “the problem being addressed” (publishing video, audio, or graphic item content and “the solution” (posting a link to a web page) are considered, this again is what Applicant’s specification indicates people have been doing. A person using a computer can and 

Applicant finally argues the prior art rejections; however, the amendment necessitates new grounds of rejection. Therefore, the arguments are considered moot and not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

W3C homepage, downloaded 3 April 2021 from https://www.w3.org/, indicating that “The World Wide Web Consortium (W3C) is an international community that develops open standards to ensure the long-term growth of the Web” (top right, p. 1) (“W3C homepage”).
Techniques for WCAG 2.0, downloaded 3 April 2021 from https://www.w3.org/WAI/GL/WCAG20/WD-WCAG20-TECHS-20071102/complete.html#H76, indicating the techniques are “non-proprietary techniques” (i.e., open standard, as indicated at the W3C homepage as above) and 
H76: Using meta refresh to create an instant client-side redirect, which is at p. 140 of Techniques for WCAG 2.0 above, downloaded 3 April 2021 from https://www.w3.org/WAI/GL/WCAG20/WD-WCAG20-TECHS-20071102/complete.html#H76, indicating the standardized use of meta refresh technology (as Applicant indicates to be known – see Applicant ¶ 0066).
Merriam Webster Dictionary, definition of “social media”, downloaded from https://www.merriam-webster.com/dictionary/social%20media on 6 April 2021.
Social media, from Wikipedia, dated 17 August 2009, downloaded 6 April 2021 from https://en.wikipedia.org/w/index.php?title=Social_media&oldid=308508024, indicating a Wikipedia entry regarding what the term “social media” may have meant at the time of filing for the earliest available priority date.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622